Citation Nr: 0936520	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
residuals of service connected lung cancer, to include 
emphysema and chronic obstructive pulmonary disease 
(respiratory disorder).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 26, 2005, the Veteran's Forced 
Expiratory Volume in one second (FEV-1) and Forced Vital 
Capacity (FVC) were both in excess of 100 percent.

2.  From September 26, 2005 to November 13, 2006, the Veteran 
had a FEV-1/FVC of 71 to 80 percent, but did not have FEV-1 
of 56 to 70 percent of predicted, or FEV-1/FVC of 56 to 70 
percent, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 65 
percent of predicted.

3.  On and after November 13, 2006, the Veteran had a FEV-
1/FCV of 56 to 70 percent, but did not have FEV-1 of 40 to 55 
percent of predicted, or FEV-1/FVC of 40 to 55 percent, or 
DLCO (SB) of 40 to 55 percent of predicted; or, maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardio-
respiratory limit).





CONCLUSIONS OF LAW

1.  Prior to September 26, 2005, the criteria for a 
compensable rating for a respiratory disorder are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 
4.96(d)(7), 4.97, Diagnostic Code 6603 and 6604 (2008).

2.  From September 26, 2005 to November 13, 2006, the 
criteria for a 10 percent rating for a respiratory disorder 
are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 
4.96(d), 4.97, Diagnostic Code 6603 and 6604 (2008).

3.  On and after November 13, 2006, the criteria for a 30 
percent rating for a respiratory disorder are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 
4.96(d), 4.97, Diagnostic Code 6603 and 6604 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the content requirements of notice 
mandated by law have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2005 and March 2006 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, what evidence was to be provided by him, and what 
evidence the VA would attempt to obtain on his behalf.  The 
Veteran also was provided extensive information regarding the 
rating criteria contained in the applicable Diagnostic Code 
in the statement of the case, which was issued in December 
2006, and an additional opportunity to submit evidence (which 
he did).  Therefore, there was no prejudice as a result of 
the timing of the notification.  In addition, the Veteran's 
claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted and the 
claim is substantiated, additional notice under the 
aforementioned law and regulation is not required.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed; and the 
Board concludes, the appeal may be adjudicated without a 
remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service and private treatment records have been 
obtained, and the Veteran has not indicated he has received 
any VA treatment or that VA should seek additional records on 
his behalf.  Additionally the Veteran has declined a hearing 
on his claim and was afforded multiple VA medical 
examinations.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim, and 
no further assistance to the Veteran with the development of 
evidence is required.  

Disabilities are rated in accordance with VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (Schedule), which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

According to the United States Court of Appeals for Veterans 
Claims (Court), when an appeal ensues from the Veteran's 
disagreement with the rating assigned in connection with his 
original grant of service connection, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board acknowledges that there is evidence 
of both obstructive and pulmonary respiratory symptoms and 
diagnoses.  Accordingly, the Veteran's respiratory disorder 
may be rated by analogy as a disease of the trachea or 
bronchi, which incorporates pulmonary emphysema (DC 6603) and 
chronic pulmonary obstructive disease (COPD) (DC 6604).

Post-bronchodilator studies are required when pulmonary 
function tests (PFTs) are done for disability evaluation 
purposes except when the results of pre-bronchodilator PFTs 
are normal or when the examiner determines that post-
bronchodilator tests should not be done and states why.  38 
C.F.R. § 4.96(d)(4).

The rating criteria under 38 C.F.R. § 4.97, DCs 6603 and 
6604, are as follows.  A rating of 10 percent is assigned for 
FEV-1 of 71 to 80 percent of predicted, or FEV-1/FVC of 71 to 
80 percent, or DLCO (SB) of 66 to 80 percent of predicted.  A 
rating of 30 percent is assigned for FEV-1 of 56 to 70 
percent of predicted, or FEV-1/FVC of 56 to 70 percent, or 
DLCO (SB) of 56 to 65 percent of predicted.  A rating of 60 
percent is assigned for FEV-1 of 40 to 55 percent of 
predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 
40 to 55 percent of predicted; or, maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardio-respiratory limit).  A 
rating of 100 percent is assigned for FEV-1 of less than 40 
percent of predicted, or FEV-1/FVC of less than 40 percent, 
or DLCO (SB) of less than 40 percent of predicted; or, with 
maximum exercise capacity less than 15 ml/kg/min (with 
cardiac or respiratory limitation); or, cor pulmonale (right 
heart failure); or, right ventricular hypertrophy; or, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization; or, episode(s) of acute respiratory failure; 
or, requires outpatient oxygen therapy.

The evidence of record indicates that the Veteran underwent a 
July 2005 VA respiratory examination, where a pulmonary 
function test (PFT) was conducted.  At this time, the 
following test results were provided: FVC of 108 percent, 
FVC-1 of 101 percent and FEV-1/FVC of 73.3 percent.  Based on 
his examination of the Veteran, the examiner noted the 
Veteran's residuals of lung cancer resulted in shortness of 
breath with activities and pain.  The examiner also indicated 
that a DLCO was not done as the PFT results were found 
sufficient to evaluate the pulmonary status of the Veteran.

At a private respiratory September 2005 follow-up 
examination, associated with the Veteran's previous lung 
cancer, a PFT was conducted.  The results from this test were 
provided, as follows: FVC of 104 percent, FVC-1 of 73 percent 
and FEV-1/FEV of 77 percent.  At this time, the physician 
diagnosed the Veteran with mild obstructive lung disease, 
mostly affecting the small airway.  

Presented with this additional evidence, the Veteran was 
provided another VA respiratory examination in October 2006.  
PFT results at this examination were as follows:  FVC of 93 
percent and FCV-1/FVC of 97 percent.  Based on his review of 
his review of the Veteran's medical evidence and the current 
examination, the examiner diagnosed the Veteran with mild 
asthma and mild emphysema.  

The Veteran has submitted a November 2006 private treatment 
report, documenting his PFT results.  The results of this 
examination were as follows: FVC of 111 percent, FEV-1 of 98 
percent, FEV-1/FVC of 69.2 percent and DLCO of 94 percent.  

Also of record is a September 2007 statement from private 
physician M. Tucakovic, M.D.  In this statement, Dr. 
Tucakovic indicates that he performed PFTs on the Veteran 
November 2006 and July 2007.  Further, the most recent PFT 
revealed FVC of 110 percent, FCV-1 of 94 percent and FEV-
1/FVC of 60 percent.  However, there is no indication whether 
these results were based on pre or post bronchodilator 
studies.  Dr. Tucakovic added that the Veteran had complained 
of chest-wall pain since his lung cancer surgery and such 
pain was consistent with post-throatily pain syndrome, not 
COPD.  

Based on the significant medical evidence added to the 
record, the Veteran was provided another VA examination in 
December 2008.  Pre-bronchodilator PFT results were as 
follows:  FCV of 109 percent, FEV-1 of 93 percent and 
FEV1/FVC of 68 percent.  In a January 2009 addendum to this 
examination, the examiner indicated that a post 
bronchodilator study was not performed because the Veteran 
reported Dyspnea, cough, and an allergy to inhaler, and that 
the "test was discontinued as [the Veteran] fit the criteria 
for Reactive/Small Airway Disease."  

After considering all the evidence of record, the Board finds 
that the Veteran was not entitled to a compensable rating for 
his respiratory disorder prior to September 26, 2005.  The 
only medical evidence of record prior to September 26, 2005 
is the Veteran's July 2005 VA examination and at this time 
the both PFT results indicated that both FCV and FEV-1were 
both greater than 100 percent.  Accordingly, a compensable 
rating prior to September 26, 2005 would not be appropriate.  
See 38 C.F.R. § 4.96(d)(7).  

The evidence of record further supports the finding that from 
September 26, 2005 to November 13, 2006 the appropriate 
rating is 10 percent, but not greater.  The Veteran's 
September 26, 2005 private PFT results indicate FEV-1/FEV of 
77 percent, which based on either DC 6603 or 6604, warrants a 
10 percent rating.  Moreover, there is no competent evidence 
of record prior to November 13, 2003 that indicates that the 
Veteran's respiratory disorder resulted in FEV-1 of 56 to 70 
percent of predicted, FEV-1/FVC of 56 to 70 percent, or DLCO 
(SB) of 56 to 65 percent of predicted.  The Board notes that 
an October 2006 VA examination suggests the Veteran's lung 
disorder may have improved; however, this examination is 
inadequate for rating purposes because not all the PFT 
results (specifically the FEV-1) are provided.  See 38 C.F.R. 
§ 4.96(d).  As such, the Board will not consider the results 
of this examination in assigning the Veteran's rating, and 
finds that from September 26, 2005 to November 13, 2006 the 
Veteran's respiratory disorder only warrants a 10 percent 
rating.  

After November 13, 2006, the appropriate rating for the 
Veteran's respiratory disorder is 30 percent, but not 
greater.  The results of the private PFT study indicate FEV-
1/FVC of 69.2.  Again utilizing either DC 6603 or 6604, this 
finding indicates a 30 rating is appropriate.  The Board 
finds the September 2007 statement of Dr. Tucakovic 
insufficient for rating purposes because there is no 
indication whether the findings reported in this statement 
were from post-bronchodilator studies, as required by 
38 C.F.R. § 4.97(d)(4).  As the December 2008 VA examiner 
provided a sound reason for why post-bronchodilator studies 
were not conducted, the Board may utilize this examination, 
and it too supports a 30 percent rating for the Veteran's 
respiratory disorder.  Id.  There is no competent medical 
evidence of record indicating the Veteran's condition 
resulted in FEV-1 of 40 to 55 percent of predicted, or FEV-
1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent 
of predicted; or, has maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardio-respiratory limit).  Consequently, the 
medical evidence of record indicates that the Veteran's lung 
disorder only warrants a 30 percent rating on and after 
November 13, 2006.  

Clearly, there is also no indication that the Veteran's 
service-connected respiratory disability has even been 
manifested by the criteria required for a 100 percent rating 
under Diagnostic Codes 6603 and 6604, namely, FEV-1 of less 
than 40 percent predicted; FEV-1/FVC less than 40 percent; 
DLCO (SB) less than 40 percent predicted; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); cor pulmonale (right 
heart failure); episodes of acute respiratory failure; or the 
requirement of outpatient oxygen therapy.  

In sum, the Board finds that the evidence of record requires 
the assignment of staged ratings for the Veteran's 
respiratory disorder.  However, prior to September 26, 2005 
the Veteran's respiratory disorder did not warrant a 
compensable rating.  From September 26, 2005 to November 13, 
2006, the Veteran is entitled to a 10 percent rating, but not 
greater, for his respiratory disorder.  On and after November 
13, 2006 the Veteran is entitled to a 30 percent rating, but 
no more.  

The Board has also considered the Veteran's respiratory 
disorder under other Diagnostic Codes.  However, the medical 
evidence of record fails to indicate the Veteran's 
respiratory disorder resulted in chronic bronchitis resulting 
in FEV-1 of 40 to 55 percent of predicted, FEV-1/FVC of 40 to 
55 percent, DLCO (SB) of 40 to 55 percent of predicted; or, 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardio-respiratory limit), which would warrant a 60 percent 
rating under Diagnostic Code 6600.  There is also no evidence 
the Veteran's respiratory disorder has resulted in 
bronchiectasis with incapacitating episodes of infection of 
four to six weeks total duration per year, or near constant 
findings of cough with purulent sputum associated with 
anorexia, weight loss, and frank henoptysis and requiring 
antibiotic usage more than twice a year, as to warrant a 60 
percent rating under Diagnostic Code 6601.  Further, no 
competent evidence of record supports the position that the 
Veteran's respiratory disorder resulted in bronchial asthma 
with FEV-1 of 40 to 55 percent predicted, FEV-1/FCV of 40 to 
50 percent, at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids, as to warrant a 60 percent rating under 
Diagnostic Code 6602.  

In reaching, each of these decisions the Board observes that 
no unusual circumstances are present here, as to render 
impractical the regular schedular standards.  There is no 
showing of frequent periods of hospitalizations or marked 
interference with employment, not contemplated by the rating 
assigned.  Therefore, referral under 38 C.F.R. § 3.321 to the 
Under Secretary for Benefits, or Director of Compensation and 
Pension Service for extra-schedular consideration is not 
warranted.


ORDER

A compensable rating for a respiratory disorder, prior to 
September 26, 2005, is denied.

A 10 percent rating, but not greater, for a respiratory 
disorder, from September 26, 2005 to November 13, 2006, is 
granted, subject to the statutes and regulations governing 
the payment of monetary benefits.

A 30 percent rating, but not greater, for a respiratory 
disorder, from November 13, 2006, is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits.


REMAND

The Board notes that during the pendency of the Veteran's 
claim he has submitted numerous communications asserting he 
was unable to work based on his respiratory disorder and/or 
service-connected lung cancer.  This correspondence 
reasonably raises a claim for a total disability rating based 
on individual unemployability (TDIU).  As declared in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is not an 
independent claim, but rather "an attempt to obtain an 
appropriate rating for a disability...as part of the initial 
adjudication of a claim."  Id. at 453-454.  Since the 
Veteran has submitted numerous medical and lay statements 
that support his contention that he is unemployable based on 
his service connected disabilities, this aspect of the 
Veteran's claim for an increased initial rating should be 
addressed by the RO.  This being the case, the Board has no 
choice but to remand this aspect of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take all necessary 
steps to develop the Veteran's TDIU claim, 
to include scheduling the Veteran for an 
appropriate VA examination and obtaining 
any additional relevant records, if 
necessary for proper development.

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether TDIU 
benefits may be granted.  If any TDIU 
benefits sought on appeal are denied, the 
Veteran and his service representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


